                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     SOUTHERN DIVISION at LONDON


 KENNETH SCHMITT,                   )
                                    )
       Petitioner,                  )           Civil No.
                                    )        6:21-cv-089-JMH
 v.                                 )
                                    )
 C. GOMEZ,                          )      MEMORANDUM OPINION
                                    )          AND ORDER
       Respondent.                  )

                        ***   ***   ***   ***

      Proceeding without a lawyer, Kenneth Schmitt filed a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. [DE 10].

This matter is now before the Court on initial screening pursuant

to 28 U.S.C. § 2243. See Alexander v. Northern Bureau of Prisons,

419 F. App’x 544, 545 (6th Cir. 2011). For the reasons set forth

below, the Court will deny Schmitt’s petition.

      In April 2013, a jury found Schmitt guilty of one count of

being a felon in possession of a firearm. See United States v.

Kenneth Schmitt, No. 3:11-cr-00048-RLY-CMM-1, at DE 65 (S.D. Ind.

2013). Ahead of Schmitt’s trial, he stipulated that, prior to the

alleged offense, he had been convicted of a felony. See id. at DE

57 at ¶ 3 (stipulation of prior felony conviction signed by the

parties, including the defendant and his attorney). Following

Schmitt’s conviction, the trial court sentenced him to 110 months

in prison. See id. at DE 79. The United States Court of Appeals

for the Seventh Circuit then affirmed the trial court’s judgment.
See id. at DE 101. That said, Schmitt later moved to vacate his

sentence pursuant to 28 U.S.C. § 2255, and, in light of that

motion, the trial court resentenced Schmitt to 99 months in prison.

See id. at DEs 112, 119, 144. Schmitt later filed another appeal

but then filed a motion to voluntarily dismiss that appeal, which

the Seventh Circuit granted. See DE 157.

     Schmitt now pursues relief via § 2241, and he puts forth

several claims. Schmitt first claims that his conviction for being

a felon in possession of a firearm is no longer valid because of

the United States Supreme Court’s decision in Rehaif v. United

States, 139 S. Ct. 2191 (2019). [DE 10 at 3]. Schmitt then makes

a number of constitutional claims; indeed, he argues that his

Fourth   and   Fifth   Amendment   rights   were   violated   when   law

enforcement officials conducted a protective sweep and search and

arrested him. [Id. at 4-5]. Finally, Schmitt claims that, during

his trial, some of the district judge’s rulings violated Rule 403

and 404 of the Federal Rules of Evidence. [Id. at 6]. Thus, Schmitt

asks this Court to vacate his conviction.

     Schmitt’s petition, however, constitutes an impermissible

collateral attack on his conviction. Although a federal prisoner

may challenge the legality of his conviction on direct appeal and

through a timely § 2255 motion, he generally may not do so in a §

2241 petition. See United States v. Peterman, 249 F.3d 458, 461

(6th Cir. 2001) (explaining the distinction between a § 2255 motion

                                   2
and a § 2241 petition). That is because a § 2241 petition is

usually only a vehicle for challenges to actions taken by prison

officials that affect the way the prisoner’s sentence is being

carried out, such as computing sentence credits or determining

parole eligibility. See Terrell v. United States, 564 F.3d 442,

447 (6th Cir. 2009). Simply put, as a general matter, Schmitt

cannot   use     a    §   2241   petition       as    a    way     of   challenging   his

conviction.

       To be sure, there is a limited exception under which federal

prisoners have been permitted to challenge the validity of their

convictions in a § 2241 petition. However, the United States Court

of Appeals for the Sixth Circuit has explained that a prisoner can

only   proceed       in   this   manner    if    he       can    establish   his   actual

innocence by demonstrating:

       (1) the existence of a new interpretation of statutory
       law, (2) which was issued after the petitioner had a
       meaningful time to incorporate the new interpretation
       into his direct appeals or subsequent motions, (3) is
       retroactive, and (4) applies to the merits of the
       petition to make it more likely than not that no
       reasonable juror would have convicted him.

Wooten v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012).

       Schmitt has not met all of these requirements. The Court first

begins    with       Schmitt’s    Rehaif       claim.       Even    assuming,      without

deciding, that the first three Wooten elements are satisfied,

Schmitt still has not demonstrated that, in light of Rehaif, it is

more likely than not that no reasonable juror would have convicted

                                           3
him of being a felon in possession of a firearm. In Rehaif, the

Supreme    Court   held   that       the   Government       must    prove   that   the

defendant possessed a firearm while being aware of his relevant

status—meaning     that    he    knew      that   he   was    a    felon,   an   alien

unlawfully in this country, or the like. See Rehaif, 139 S. Ct. at

2194; see also United States v. Bowens, 938 F.3d 790, 797 (6th

Cir. 2019) (interpreting the Supreme Court’s holding in this

manner).

      Here, Schmitt       has provided no basis to conclude that a

reasonable juror would infer that he was somehow unaware that he

was a felon at the time he possessed the firearm in question. In

fact, Schmitt does not discuss the substance of his trial in any

detail in his present petition. [DE 10 at 3-4]. Plus, if anything,

Schmitt’s    stipulation        at   trial     that    he    had    a   prior    felony

conviction undercuts the implication that he somehow did not know

he was a felon when he possessed the firearm. Indeed, the Sixth

Circuit has repeatedly indicated that such a “stipulation supports

an inference that [the petitioner] had the ‘requisite knowledge of

his status for a § 922(g)(1) violation.’” Hunter v. Quintana, No.

20-5084, at 5 (6th Cir. Oct. 9, 2020) (quoting United States v.

Raymore, 965 F.3d 475, 486 (6th Cir. 2020); see also United States

v.   Ward,   957   F.3d   691,       695   (6th   Cir.      2020)   (“Although     the

stipulation of a prior felony does not automatically establish

knowledge of felony status, it is strongly suggestive of it.”

                                           4
(quoting United States v. Conley, 802 F. App’x 919, 923 (6th Cir.

2020))). In short, Schmitt has not shown that Rehaif renders him

actually innocent of his § 922(g) conviction.

    Finally, Schmitt also asserts a number of constitutional and

evidentiary arguments. [DE 10 at 4-6]. Those claims, however, do

not involve any intervening change in statutory law, as required

to obtain relief via § 2241. See Wooten, 677 F.3d at 307-08.

    Accordingly, it is ORDERED as follows:

    1)   Schmitt’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 is DENIED;

    2)   This action is STRICKEN from the Court’s docket; and

    3)   The Court will enter a corresponding Judgment.

    This the 28th day of May, 2021.




                                 5
